 Case 2:21-cv-02002-PKH Document 26            Filed 08/23/21 Page 1 of 1 PageID #: 88




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


JEFFERY DALE WILLIAMSON                                                       PLAINTIFF

   v.                           CASE NO. 2:21-CV-2002

SHERIFF HOBE RUNION, ET AL.                                                DEFENDANTS



                                       JUDGMENT

        Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ADJUDGED this August 23, 2021.


                                                 /s/P. K. Holmes III
                                                 P.K. HOLMES III
                                                 U.S. DISTRICT JUDGE
